Case 2:21-cv-03786-FLA-JC Document 29 Filed 07/14/21 Pagelof2 Page ID #:315

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. Case No. 2:21-cv-03786-FLA (JCx) Date July 14, 2021
Title Bryan Zack Mason v. Sony Pictures Entertainment, Inc., et al.

 

Present: The Honorable FERNANDO L. AENLLE-ROCHA
UNITED STATES DISTRICT JUDGE

 

 

V.R. Vallery Not Reported
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present

Proceeding: (INCHAMBERS) MINUTE ORDER GRANTING PLAINTIFF’S MOTION
FOR LEAVE TO FILE OPPOSITION OUT OF TIME TO DEFENDANTS’
MOTION TO DISMISS [DKT. 27] AND ORDERING THE PARTIES TO
REVIEW THE CENTRAL DISTRICT OF CALIFORNIA’S CIVILITY AND
PROFESSIONALISM GUIDELINES

Plaintiff Bryan Zack Mason (“Mason” or “Plaintiff’) filed the Complaint on May 4, 2021,
alleging one cause of action for copyright infringement against Defendants Sony Pictures
Entertainment Inc. and Sony Pictures Television Inc. (collectively “Sony”); NBCUniversal
Media, LLC (“NBC”); and Kripke Enterprises (“Kripke”).'. Dkt. 1. On June 11, 2021,
Defendants filed a Motion to Dismiss the Complaint (the “Motion to Dismiss”), which was set
for hearing on July 16, 2021. Dkt. 19.

On June 25, 2021, the parties submitted a joint stipulation to continue the hearing on
the Motion to Dismiss to August 6, 2021, with Plaintiffs opposition due on July 9, 2021 and
Defendants’ reply due on July 23, 2021. Dkt. 24. The court granted the stipulation on July
1,2021. Dkt. 25.

On July 12, 2021, Plaintiff filed an untimely opposition to the Motion to Dismiss, Dkt.
26, along with the subject Motion for Leave to File Opposition Out of Time to Defendants’
Motion to Dismiss (Plaintiffs “Motion for Leave”), Dkt. 27.2 The court finds this matter

 

' Sony, NBC, and Kripke will be collectively referred to as “Defendants.”

2 Plaintiff states the Motion for Leave was filed following a conference of counsel, pursuant to
Local Rule 7-3, that took place on July 12, 2021. Dkt. 28 (Not. Mot. for Leave) at 2; Dkt. 27-

Page 1 of 2
Case 2:21-cv-03786-FLA-JC Document 29 Filed 07/14/21 Page 2of2 Page ID #:316

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. Case No. 2:21-cv-03786-FLA (JCx) Date July 14, 2021
Title Bryan Zack Mason v. Sony Pictures Entertainment, Inc., et al.

 

appropriate for resolution without oral argument or further briefing and vacates the hearing
set for August 13, 2021. See Fed. R. Civ. P. 78(b); Local Rule 7-15.

Plaintiffs counsel attests the opposition was filed one business day late because of
internal miscommunication within his firm and takes responsibility for the late filing. Dkt. 27-
1 (Grossbardt Decl.) Jf] 5-7. As Plaintiff promptly notified Defendants of the error, the filing
was late by only one court day, and Plaintiff's counsel has taken responsibility for the
untimeliness, the court exercises its discretion to GRANT the Motion for Leave without need
to consider Defendants’ intended opposition.

Given that the court has already approved the parties’ stipulation to grant Defendants
an additional week to prepare the reply, beyond what is allowed under the court’s Initial
Standing Order, see Dkt. 13 at 8, Defendants will not suffer any prejudice from the one-day
delay. Nevertheless, the court EXTENDS Defendants’ deadline to file the reply to the
Opposition to the Motion to Dismiss to Monday, July 26, 2021. The hearing date on the
Motion to Dismiss remains unchanged.

Finally, the court reminds the parties of their professional duty to grant reasonable
extensions and professional courtesies to opposing counsel. While an extended delay or a
party’s repeated failure to meet deadlines may constitute grounds for disregarding the
untimely document or sanctions, a one-time filing error that resulted in a one court day delay
that will not result in prejudice to the other party is a matter that should have been dealt with
by stipulation between the parties, rather than requiring the court to expend its limited time
and resources by way of an unnecessary noticed motion. Accordingly, the court ORDERS
the parties to review and expects the parties to comply with the Central District of California’s
Civility and Professionalism Guidelines, which are available at:
https:/Awww.cacd.uscourts.gov/attorneys/admissions/civility-and-professionalism-guidelines.

IT IS SO ORDERED.

 

Initials of Preparer = vrv

 

 

1 (Grossbardt Decl.) 9 9. According to Plaintiff, Defendants have stated they intend to
oppose the Motion for Leave. Dkt. 27-1 (Grossbardt Decl.) J 9

Page 2 of 2
